United States SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Fiscal Year Ended December 31, 2010 or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 000-53573 St. Joseph Bancorp, Inc. (Exact name of registrant as specified in its charter) Maryland 26-3616144 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 1901 Frederick Avenue, St. Joseph, Missouri (Address of Principal Executive Offices) Zip Code (816) 233-5148 (Registrant’s telephone number, including area code) Securities Registered Pursuant to Section 12(b) of the Act: None Securities Registered Pursuant to Section 12(g) of the Act: Common Stock, par value $0.01 per share (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YESo NO x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YESo NO x Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YESx NO o Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files. YESo NO o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act). YES oNO x As of March 30, 2011, there were issued and outstanding 376,918 shares of the Registrant’s Common Stock. The aggregate market value of the voting and non-voting common equity held by non-affiliates of the Registrant, computed by reference to the last sale price on June 30, 2010 was $3,187,506. DOCUMENTS INCORPORATED BY REFERENCE 1.Portions of Annual Report to Stockholders (Parts II and IV) 2.Proxy Statement for the 2011 Annual Meeting of Stockholders of the Registrant (Part III) St. Joseph Bancorp, Inc. Annual Report on Form 10-K For The Year Ended December 31, 2010 Table of Contents ITEM 1. Business 2 ITEM 1A. Risk Factors 31 ITEM 1B. Unresolved Staff Comments 31 ITEM 2. Properties 31 ITEM 3. Legal Proceedings 31 ITEM 4. [Reserved] 31 ITEM 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Securities 32 ITEM 6. Selected Financial Data 33 ITEM 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 33 ITEM 7A. Quantitative and Qualitative Disclosures About Market Risk 33 ITEM 8. Financial Statements and Supplementary Data 33 ITEM 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 33 ITEM 9A. (T) Controls and Procedures 33 ITEM 9B. Other Information 34 ITEM 10. Directors, Executive Officers, and Corporate Governance 34 ITEM 11. Executive Compensation 34 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 35 ITEM 13. Certain Relationships and Related Transactions, and Director Independence 35 ITEM 14. Principal Accountant Fees and Services 35 ITEM 15. Exhibits and Financial Statement Schedules 35 SIGNATURES 37 PART I Forward Looking Statements This Annual Report contains forward-looking statements, which can be identified by the use of words such as “estimate,” “project,” “believe,” “intend,” “anticipate,” “plan,” “seek,” “expect,” “will,” “may” and words of similar meaning.These forward-looking statements include, but are not limited to: ● statements of our goals, intentions and expectations; ● statements regarding our business plans, prospects, growth and operating strategies; ● statements regarding the asset quality of our loan and investment portfolios; and ● estimates of our risks and future costs and benefits. These forward-looking statements are based on our current beliefs and expectations and are subject to significant business, economic and competitive uncertainties and contingencies, many of which are beyond our control. In addition, these forward-looking statements are subject to assumptions with respect to future business strategies and decisions that are subject to change.We are under no duty to and do not take any obligation to update any forward-looking statements after the date of this Annual Report. The following factors, among others, could cause actual results to differ materially from the anticipated results or other expectations expressed in the forward-looking statements: ● general economic conditions, either nationally or in our market area, that are worse than expected; ● competition among depository and other financial institutions; ● inflation and changes in the interest rate environment that reduce our margins or reduce the fair value of financial instruments; ● adverse changes in the securities markets; ● changes in laws or government regulations or policies affecting financial institutions, including changes in regulatory fees and capital requirements; ● our ability to enter new markets successfully and capitalize on growth opportunities; ● our ability to successfully integrate acquired entities; ● changes in consumer spending, borrowing and savings habits; ● changes in accounting policies and practices, as may be adopted by the bank regulatory agencies, the Financial Accounting Standards Board, the Securities and Exchange Commission and the Public Company Accounting Oversight Board; ● changes in our organization, compensation and benefit plans; ● changes in our financial condition or results of operations that reduce capital available to pay dividends; ● regulatory changes or actions; and ● changes in the financial condition or future prospects of issuers of securities that we own. Because of these and a wide variety of other uncertainties, our actual future results may be materially different from the results indicated by these forward-looking statements. ITEM 1.Business St. Joseph Bancorp, Inc. St. Joseph Bancorp, Inc. (“St. Joseph Bancorp” or the “Company”) is incorporated in the State of Maryland.We have not engaged in any business to date, other than owning all of the issued and outstanding stock of Midwest Federal Savings and Loan Association of St. Joseph (“Midwest Federal Savings”), a federally chartered savings association that converted to a stock savings association in connection with our initial public offering of common stock in January 2009.In the future, St. Joseph Bancorp, Inc., as the holding company of Midwest Federal Savings, is authorized to pursue other business activities permitted by applicable laws and regulations, which may include the acquisition of banking and financial services companies.See “—Supervision and Regulation—Holding Company Regulation” for a discussion of the activities that are permitted for savings and loan holding companies.We currently have no understandings or agreements to acquire other financial institutions.We may also borrow funds for reinvestment in Midwest Federal Savings. We completed our initial public offering of common stock on January 30, 2009. In that offering, St. Joseph Bancorp, Inc. sold 376,918 shares of common stock at $10.00 per share. After offering expenses of $804,000 attributable to the offering, net proceeds excluding ESOP loan amounted to $3.0 million.St. Joseph Bancorp, Inc. contributed $1.5 million of the net proceeds of the offering to Midwest Federal Savings. Our cash flow depends on earnings from the investment of the net proceeds from the offering that we retained, and any dividends we receive from Midwest Federal Savings.St. Joseph Bancorp, Inc. neither owns nor leases any property, but instead pays a fee to Midwest Federal Savings for the use of its premises, equipment and furniture.At the present time, we employ only persons who are officers of Midwest Federal Savings to serve as officers of St. Joseph Bancorp, Inc. Our executive offices are located at 1901 Frederick Avenue, St. Joseph, Missouri64501.Our telephone number at this address is (816) 233-5148. Midwest Federal Savings and Loan Association of St. Joseph Midwest Federal Savings and Loan Association of St. Joseph is a federally chartered savings and loan association located in St. Joseph, Missouri.Midwest Federal Savings is a community-oriented savings association with total assets of $32.9 million, net loans of $15.4 million, total deposits of $26.3 million and total equity of $6.5 million at December 31, 2010.Midwest Federal Savings provides financial services to individuals, families and businesses through its main office in St. Joseph, Missouri. Midwest Federal Savings’ business consists primarily of accepting deposits from the general public and investing those deposits, together with funds generated from operations, in one- to four-family residential mortgage loans.At December 31, 2010, one- to four-family residential mortgage loans (excluding home equity lines-of-credit) totaled $13.6 million, or 87.8% of our loan portfolio.We also invest in various investment securities.Our profitability depends primarily on our net interest income, which is the difference between the income we receive on our loans and other assets and our cost of funds, which consists of the interest we pay on deposits. Midwest Federal Savings offers a variety of deposit accounts, including savings accounts, NOW accounts and certificates of deposit. 2 We expanded our lending programs to include commercial real estate loans, construction loans and a variety of consumer loans in 2010.We have implemented a program to originate adjustable rate residential mortgages, as well as a Home Equity Line of Credit program, both of which were introduced in the first quarter of 2009.We expanded our banking franchise by opening a branch office in St. Joseph, Missouri in 2010. Midwest Federal Savings’ executive offices are located at 1901 Frederick Avenue, St. Joseph, Missouri 64501.Its telephone number is (816) 233-5148. Market Area Midwest Federal Savings primarily serves communities located in Buchanan and Andrew Counties in Missouri from its main office in St. Joseph.St. Joseph is the largest city in Northwest Missouri and is located near the Missouri/Kansas border approximately 35 miles north of Kansas City.St. Joseph serves as the county seat for Buchanan County.St. Joseph has a diversified economy with major employers in the fields of education, health and social services, healthcare, animal pharmaceuticals, and retail trade. The largest employers in St. Joseph are Heartland Health, Triumph Foods and the St. Joseph School District.Andrew County is primarily an agricultural county with livestock, grain and fruit farms. Competition We face significant competition in both originating loans and attracting deposits.Our market area has a large number of financial institutions, most of which are significantly larger institutions with greater financial resources than Midwest Federal Savings, and all of which are our competitors to varying degrees.Our competition for loans comes principally from commercial banks, savings banks, mortgage banking companies, credit unions, insurance companies and other financial service companies.Our most direct competition for deposits has historically come from commercial banks, savings banks and credit unions.We face additional competition for deposits from non-depository competitors such as mutual funds, securities and brokerage firms and insurance companies. Lending Activities Our principal lending activity is the origination of fixed-rate, one- to four-family residential loans with terms of up to 30 years.To a lesser extent, we also originate construction/permanent loans to individuals for the construction and permanent financing of one- to four-family dwellings, second mortgage loans and deposit account loans.We retain in our portfolio all loans that we originate.During the past two years, our lending programs have expanded to include the origination of commercial real estate loans, commercial business loans and other types of consumer loans.At December 31, 2010, one- to four-family residential mortgage loans (excluding home equity lines-of-credit) totaled $13.6 million, or 87.8% of our loan portfolio, non residential real estate loans totaled $914,000, or 5.9% of our loan portfolio, real estate construction loans totaled $138,000, or 0.9% of our loan portfolio, and other loans totaled $714,000, or 4.6% of our loan portfolio.At that date, second mortgage loans, which are included in the one- to four-family residential mortgage loan category, totaled $157,000, or 1.0% of our loan portfolio. Our lending activities have increased significantly in recent years since Ralph E. Schank was hired in May 2005.For several years prior to that date, Midwest Federal Savings was not very active in the real estate lending market, but under a new business strategy and with Mr. Schank joining our management team in 2005, Midwest Federal Savings has more actively pursued lending activities.As a result, we have grown our loan portfolio from $3.3 million at June 30, 2004 to $15.5 million at December 31, 2010. In accordance with our business plan adopted in connection with the conversion, we have begun to implement a program to continue to expand and diversify our loan portfolio.Specifically, in addition to our continuing emphasis on one- to four-family residential lending, we intend to diversify our loan portfolio by focusing on the origination of commercial real estate loans, which we expect will represent an increasing portion of our loan portfolio in future years.In addition, we intend to increase our originations of construction, second mortgage loans, and home equity lines of credit.To a lesser extent, we intend to originate other types of consumer loans, such as automobile, boat and recreational vehicle loans.We also began to originate adjustable-rate residential mortgage loans in 2009. 3 Loan Portfolio Composition.The following table sets forth the composition of our loan portfolio by type of loan at the dates indicated. At December 31, Amount Percent Amount Percent (Dollars in Thousands) Real Estate: One- to four-family (1) $ % $ % Home equity line-of-credit % 47 % Non residential % % Construction % % Total real estate % % Consumer and other loans: Commercial % — % Other % % Total consumer and other loans % % Total loans % % Premiums and net deferred loan costs 2 3 Loans in process — — Allowance for loan losses 64 Total loans, net $ $ (1) Includes second mortgage loans. 4 Loan Portfolio Maturities and Yields.The following table sets forth certain information at December 31, 2010 regarding the dollar amount of loan principal repayments becoming due during the periods indicated.The table does not reflect scheduled principal payments, unscheduled prepayments, or the ability of certain loans to reprice prior to maturity dates.Demand loans, loans having no stated repayment schedule, and overdraft loans are reported as being due in one year or less. One- to Four-Family (1) Commercial (2) Consumer (3) Total Amount Weighted Average Rate Amount Weighted Average Rate Amount Weighted Average Rate Amount Weighted Average Rate (Dollars in Thousands) Due During the Years Ending December 31, % % 12 % % — % — % 18 % 18 % 9 % 17 % 85 % % 2014 to 2015 % 62 % 20 % % 2016 to 2020 % 19 % — % % 2021to 2025 % % — % % 2026 and beyond % % — % % Total $ % $ % $ % $ % (1) Includes construction and home equity line-of-credit loans. (2)Includes non residential real estate loans (3)Includes loans on deposit accounts. 5 The following table sets forth the dollar amount of all fixed- and adjustable-rate loans at December 31, 2010 that are contractually due after December 31, 2011. Due After December 31, 2011 Fixed Adjustable Total (In thousands) One- to four-family (1) $ $ $ Commercial (2) Consumer (3) - Total loans $ (1)Includes construction and home equity line-of-credit loans. (2)Includes non residential real estate loans (3)Includes loans on deposit accounts One- to Four-Family Residential Mortgage Loans.Our primary lending activity consists of the origination of first mortgage loans secured by one- to four-family residential property located in our market area.Most of the one- to four-family mortgage loans that we originate are secured by owner-occupied residences, although a portion is secured by investor-owned, non-owner occupied residences.Loans are generated through Midwest Federal Savings’ existing customers and referrals, real estate brokers and other marketing efforts.Midwest Federal Savings generally has limited its real estate loan originations to the financing of properties located within its market area and has not made out-of-state loans.At December 31, 2010, $13.7 million, or 87.8% of our loan portfolio, consisted of one- to four-family residential mortgage loans, including home equity lines-of-credit. Our residential mortgage loans generally have terms of 15, 20 or 30 years.Traditionally, we have offered only fixed-rate residential loans.However, as part of our business plan, we have implemented a program to originate adjustable-rate residential mortgage loans.Our adjustable rate mortgages are originated with an initial fixed rate period of 3, 5 or 7 years.Thereafter they adjust annually amortizing up to 30 years from the date of origination.Most of the loans we originate are retained in our portfolio for long-term investment.In 2010, we originated five loans totaling $864,000 that were sold in the secondary mortgage market.Our fixed-rate mortgage loans amortize monthly with principal and interest due each month.Residential real estate loans often remain outstanding for significantly shorter periods than their contractual terms because borrowers may refinance or prepay loans at their option. Under our real estate lending policy, a title insurance policy must be obtained for each real estate loan. We also require fire and extended coverage casualty insurance, in order to protect the properties securing our real estate loans. Borrowers must also obtain flood insurance policies when the property is in a flood hazard area. Midwest Federal Savings requires borrowers either to advance funds to an escrow account for the payment of real estate taxes and hazard insurance premiums or alternatively to provide us with other proof of the payment of taxes and an effective hazard insurance policy.We do not conduct environmental testing on residential mortgage loans unless specific concerns for hazards are identified by the appraiser used in connection with the origination of the loan. Our residential mortgage loans customarily include due-on-sale clauses, which are provisions giving us the right to declare a loan immediately due and payable in the event, among other things, that the borrower sells or otherwise disposes of the underlying real property serving as security for the loan. 6 Our second mortgage loans are secured by second mortgages on owner-occupied, one- to four-family residences.Second mortgage loans are generally offered with fixed interest rates and with terms of up to 15 years.We generally offer second mortgage loans with a maximum loan to value ratio of 90% (including senior liens on the collateral property).All of the second mortgage loans in our portfolio are junior to our own first mortgages, and are included as one- to four-family real estate loans in the financial schedules.In 2009, consistent with our business plan, we began originating home equity lines of credit, which totaled $118,000 at December 31, 2010. The underwriting standards for second mortgage loans include a title review, a determination of the applicant’s credit history, an assessment of the applicant’s ability to meet existing obligations and payments on the proposed loan, and the value of the collateral securing the loan.At December 31, 2010, our largest second mortgage loan had an outstanding balance of $41,000, and was performing in accordance with its terms. Second mortgage loans secured by second mortgages have greater risk than residential mortgage loans secured by first mortgages.When customers default on their loans, we attempt to foreclose on the property or seize the collateral securing the loan.However, the value of the collateral may not be sufficient to compensate us for the amount of the unpaid loan and we may be unsuccessful in recovering the remaining balance from those customers. Particularly with respect to our home equity loan activities, decreases in real estate values could adversely affect the value of property used as collateral for our loans. We generally limit the maximum loan to value ratio to 80% of the lesser of the appraised value or the purchase price of the property securing the loan, although we will occasionally originate loans with a loan to value ratio up to 90% of the appraised value or purchase price of the property.As of December 31, 2010, approximately $1.1 million, or 7.1%, of our total loans had loan to value ratios in excess of 80%.At the time of their origination, approximately 19% of our total loans exceeded a loan to value ratio of 80%. When underwriting residential real estate loans, we review and verify each loan applicant’s employment, income and credit history and, if applicable, our experience with the borrower. Our policy is to obtain credit reports and financial statements on all borrowers and guarantors, and to verify references.Properties securing real estate loans are appraised by Board-approved independent appraisers, although we may rely on county tax records on smaller loans.Appraisals are subsequently reviewed by our loan underwriting committee. We do not offer “interest only” loans, where the borrower pays interest for an initial period after which the loan converts to a fully amortizing loan, nor do we offer “Option ARM” or negative amortization loans, where the borrower can pay less than the interest owed on the loan, resulting in an increased principal balance during the life of the loan. We also do not make loans that are known as “sub-prime” or “Alt-A” loans. In the recent economic climate, many areas of the United States have experienced an increase in foreclosures.Although management does not have precise data on the number of foreclosures in our market area, management believes that foreclosures in our market area have also increased but not to the same extent as in more severely impacted areas of the United States.In comparison, Midwest Federal Savings has experienced no foreclosures on its loan portfolio during recent periods.We believe this is due mainly to Midwest Federal Savings’ conservative lending strategies, including its non-participation in “interest only,” “Option ARM,” “sub-prime” or “Alt-A” loans. Residential Construction Loans.On a limited basis, we originate residential construction loans to individuals for the construction and permanent financing of their personal residence.Our origination of construction/permanent loans has been minimal during recent years, and at December 31, 2010 we had outstanding balances of $138,000, or 0.9% of our loan portfolio.Our business plan adopted in connection with the conversion contemplates an expansion of our construction loan activity. 7 Construction loans to individuals are made on the same general terms as our one- to four-family mortgage loans, but provide for the payment of interest only during the construction phase, which is usually six months.At the end of the construction phase, the loan converts to a permanent mortgage loan.Prior to making a commitment to fund a construction loan, we require an appraisal of the property by an independent appraiser.We also review and inspect each project prior to disbursement of funds during the term of the construction loan.Loan proceeds are disbursed after inspection of the project based on percentage of completion. Construction financing generally involves greater credit risk than long-term financing on improved, owner-occupied real estate.Risk of loss on a construction loan depends largely upon the accuracy of the initial estimate of the value of the property at completion of construction compared to the estimated cost (including interest) of construction and other assumptions.If the estimate of construction cost proves to be inaccurate, we may be required to advance additional funds beyond the amount originally committed in order to protect the value of the property.Moreover, if the estimated value of the completed project proves to be inaccurate, the borrower may hold a property with a value that is insufficient to assure full repayment.Construction loans also expose us to the risk that improvements will not be completed on time in accordance with specifications and projected costs. Non Residential Real Estate Lending.Our loan policies permit the origination of loans secured by commercial real estate including multi-family dwellings.Prior to 2009, our loan portfolio has not included significant numbers of such loans.At December 31, 2010, non residential real estate loans totaled $914,000 or 5.9% of our loan portfolio.We intend to expand the origination of non residential real estate loans and we expect that such loans will represent a significant portion of our loan portfolio in the future. Loans secured by non residential real estate generally have larger loan balances and more credit risk than one- to four-family mortgage loans.The increased credit risk is a result of several factors, including the concentration of principal in a limited number of loans and borrowers, the impact of local and general economic conditions on the borrower’s ability to repay the loan, and the increased difficulty of evaluating and monitoring these types of loans.If the cash flows from the property are reduced, the borrower’s ability to repay the loan may be impaired.However, commercial real estate loans generally have higher interest rates than loans secured by one- to four-family real estate. Consumer Loans.We are authorized to make loans for a variety of personal and consumer purposes.Currently, our consumer loans consist of deposit account loans, home equity lines of credit, and other loans.At December 31, 2010, consumer loans totaled $135,000, or 0.9% of total loans.We intend to expand our consumer loan activities in the future.Our loans secured by deposit accounts at Midwest Federal Savings are generally made at an interest rate that is 2.0% above the account rate for up to 100% of the account balance and for a term through the next maturity date. Consumer loans have greater risk than residential mortgage loans, particularly in the case of loans that are unsecured or secured by rapidly depreciating assets such as automobiles, motorcycles, motor homes and boats.In these cases, any repossessed collateral for a defaulted consumer loan may not provide an adequate source of repayment of the outstanding loan balance as a result of the greater likelihood of damage, loss or depreciation.In addition, consumer loan collections depend on the borrower’s continuing financial stability, and thus are more likely to be adversely affected by job loss, divorce, illness or personal bankruptcy. Commercial Business Loans. At December 31, 2010, commercial loans totaled $579,000, or 3.7% of total loans.Going forward, we intend to expand our commercial business loans activities on a limited basis.We may make secured commercial business loans to customers in our market area for the purpose of acquiring equipment and other general business purposes. Our underwriting standards for commercial business loans include a review of the applicant’s tax returns, financial statements, credit history and an assessment of the applicant’s ability to meet existing obligations and payments on the proposed loan based on cash flows generated by the applicant’s business. 8 Commercial business loans generally have higher interest rates and shorter terms than one- to four-family residential loans, but they also may involve higher average balances, increased difficulty of loan monitoring and a higher risk of default since their repayment generally depends on the successful operation of the borrower’s business.We typically require a principal of the company obtaining a commercial business loan to personally sign the note as a co-borrower. Loan Originations, Purchases and Sales.Loan originations are obtained through a variety of sources, including referrals from existing customers and real estate brokers.We hold most of our loan originations for long-term investment purposes.In 2010, we originated five loans totaling $864,000 that were sold in the secondary mortgage market.We have not purchased any loans but may determine to do so in the future. The following table shows our loan origination, sale and principal repayment activity during the periods indicated. Year Ended December 31, (In thousands) Total loans at beginning of period $ $ Loans originated: Real estate: One- to four-family Home equity line-of-credit 75 Commercial Construction Consumer and other loans: Commercial — Other 63 Total loans originated Loans purchased — — Deduct: Principal repayments Loan sales — Other repayments — — Net loan activity Total loans at end of period $ $ Loan Approval Procedures and Authority.Our lending activities are subject to written, non-discriminatory underwriting standards and loan origination procedures established by Midwest Federal Savings’ Board of Directors.The loan approval process is intended to assess the borrower’s ability to repay the loan and value of the property that will secure the loan.To assess the borrower’s ability to repay, we review the borrower’s employment and credit history and information on the historical and projected income and expenses of the borrower. Midwest Federal Savings’ policies and loan approval limits are established by the Board of Directors.Upon receipt of a loan application from a prospective borrower, a credit report, tax returns and verifications are ordered or requested to confirm specific information relating to the loan applicant’s employment, income and credit standing.We require appraisals by independent, licensed, third-party appraisers of all real property secured loans, except where we rely on county tax records on smaller loans.All appraisers are approved by the Board of Directors annually.All loans are processed at our main office.Overdrafts up to $10,000 may be approved by the President or Vice President.Except for overdraft loans, our loan underwriting committee comprised of Ralph E. Schank, John R. Wray and George T. Hopkins, III, approves all loans originated. Loans to One Borrower.The maximum amount that we may lend to one borrower and the borrower’s related entities is limited by regulation generally, with certain exceptions, to 15% of our unimpaired capital and reserves.At December 31, 2010, our regulatory limit on loans to one borrower was $993,000.At that date, our largest lending relationship was $500,000 and was secured by five residential real estate properties located in our primary market area. 9 Non-performing and Problem Assets When a loan is 15 days past due, we send the borrower a late notice.We generally also contact the borrower by phone if the delinquency is not corrected promptly after the notice has been sent.When the loan is 30 days past due, we mail the borrower a letter reminding the borrower of the delinquency, and we attempt to contact the borrower personally to determine the reason for the delinquency in order to ensure that the borrower understands the terms of the loan and the importance of making payments on or before the due date.If necessary, subsequent delinquency notices are issued and the account will be monitored on a regular basis thereafter.By the 90th day of delinquency, we will send the borrower a final demand for payment and we may recommend foreclosure.A summary report of all loans 30 days or more past due is provided to the Board of Directors of Midwest Federal Savings. Loans are automatically placed on non-accrual status when payment of principal or interest is more than 90 days delinquent.Loans are also placed on non-accrual status if collection of principal or interest in full is in doubt or if the loan has been restructured.When loans are placed on non-accrual status, unpaid accrued interest is fully reversed, and further income is recognized only to the extent received.The loan may be returned to accrual status if unpaid principal and interest are repaid so that the loan is less than 90 days delinquent. Non-Performing Assets.The table below sets forth the amounts and categories of our non-performing assets at the dates indicated.At each date presented, we had no troubled debt restructurings (loans for which a portion of interest or principal has been forgiven and loans modified at interest rates materially less than current market rates). At December 31, (Dollars in thousands) Non-accrual loans: Real estate: One- to four-family $
